        Case 1:19-cv-00236-EPG Document 35 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TERESA JUNKERSFELD, an individual                   Case No. 1:19-cv-00236-EPG
      on behalf of herself and others similarly
12    situated,
13                        Plaintiff,                      ORDER MODIFYING CLASS ACTION
                                                          SCHEDULING ORDER
14            v.
15    MEDICAL STAFFING SOLUTIONS,
      INC.; and DOES 1 to 10, inclusive,                  (ECF Nos. 12, 25, 34)
16
                          Defendants.
17

18
            On June 4, 2020, the Court entered an order staying all proceedings in this case until after
19
     the Ninth Circuit issued a decision in Clarke v. AMN Services, LLC, Case No. 19-55784. (ECF
20
     No. 27.) The Court further directed the parties to submit a schedule to the Court within thirty (30)
21
     days of the Ninth Circuit’s decision in Clarke proposing deadlines for Defendant to produce its
22
     Federal Rule of Civil Procedure 30(b)(6) witness, completion of non-expert discovery relating to
23
     class certification, and filing a motion for class and/or collective action certification. (Id.) On
24
     March 10, 2021, the Court entered an order lifting the stay and extending the deadline to submit a
25
     schedule. (ECF No. 32.)
26
            On April 9, 2021, the parties filed a Joint Report and Proposed Schedule. (ECF No. 34.)
27
     Pursuant to the Joint Report and Proposed Schedule, Defendant shall produce a Rule 30(b)(6)
28
                                                         1
       Case 1:19-cv-00236-EPG Document 35 Filed 04/12/21 Page 2 of 2


 1   witness by August 13, 2021. Additionally, the Class Action Scheduling Order (ECF No. 12), as

 2   previously modified (ECF No. 25), is further modified as follows:

 3
       Event                              Deadline/Date
 4
       Deadline for non-expert
 5     discovery related to class        September 17, 2021
       certification
 6     Deadline to file motion for class October 1, 2021
       certification
 7
            In light of the Order Reassigning Case (ECF No. 17), the class certification motion will be
 8
     heard by the undersigned. In scheduling the motion, the parties shall comply with Local Rule 230
 9
     and the Court’s Standard Procedures, a copy of which may be found on the Court’s website at
10
     https://caed.uscourts.gov. Alternatively, the parties may submit a request for a briefing schedule
11
     and hearing date for the Court’s consideration. All other terms and conditions of the Class Action
12
     Scheduling Order (ECF No. 12) remain in full force and effect.
13

14
     IT IS SO ORDERED.
15

16      Dated:     April 12, 2021                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
